him. Lash asserts he was entitled to this instruction because police failed
                to gather evidence of the threat that was available at the scene. An
                evidentiary presumption is warranted where police demonstrate gross
                negligence by failing to gather material evidence.         Daniels v. State, 114
                Nev. 261, 267-68, 956 P.2d 111, 115 (1998). Here there was no
                demonstration that the police acted with gross negligence. Therefore, the
                district court did not abuse its discretion by denying Lash's motion.       See
                Ouanbengboune, 125 Nev. at 774, 220 P.3d at 1129.
                            Finally, Lash contends that cumulative error deprived him of
                a fair trial. Because he demonstrates only one possible error, we conclude
                that Lash is not entitled to relief on this claim.     See U.S. v. Sager, 227
                F.3d 1138, 1149 (9th Cir. 2000) ("One error is not cumulative error.").
                Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.



                                                   Hardesty



                                                   l
                                                   Parrag



                                                      erry


                cc: Hon. James Todd Russell, District Judge
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     Carson City District Attorney
                     Carson City Clerk

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A


                         MHO                             OEM gilZW:MEATS